Citation Nr: 0318655	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-04 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for a chronic pulmonary 
disability, to include chronic bronchitis, claimed as 
secondary to service-connected residuals of pulmonary 
tuberculosis.

Entitlement to a compensable rating for residuals of 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a chronic pulmonary disability 
to include chronic bronchitis as secondary to the veteran's 
service-connected residuals of pulmonary tuberculosis, and 
denied entitlement to a compensable rating for residuals of 
pulmonary tuberculosis.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in September 2000.  
The Board remanded the claims in February 2001 for further 
development.

The Board has determined that additional development is 
required with regard to the issue of entitlement to service 
connection for a chronic pulmonary disability, to include 
chronic bronchitis, claimed as secondary to service-connected 
residuals of pulmonary tuberculosis.  Accordingly, this claim 
is the subject of a remand following this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to a compensable rating for residuals of 
pulmonary tuberculosis has been obtained, and the VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claim, the evidence necessary 
to substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  Residuals of pulmonary tuberculosis are not productive of 
moderately advanced lesions with continued disability such as 
emphysema, dyspnea on exertion or impairment of health.

CONCLUSION OF LAW

Residuals of pulmonary tuberculosis are not compensable 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6723 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
entitlement to a compensable rating for residuals of 
pulmonary tuberculosis, and no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to this claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  
Specifically, the RO has obtained records corresponding to 
medical treatment reported by the veteran and has afforded 
him a VA examinations to assess the severity of his residuals 
of pulmonary tuberculosis.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate this claim has also been met, as the RO 
informed him of the need for such evidence in an October 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Factual Background

Service medical records indicate that the veteran was 
diagnosed with pulmonary tuberculosis in October 1945.  He 
was hospitalized until August 1946.  At that time he was 
diagnosed with moderately advanced tuberculosis, arrested.

An August 1946 rating decision granted service connection for 
active pulmonary tuberculosis and assigned an initial rating 
of 100 percent.  A September 1946 rating decision noted that 
the veteran's pulmonary tuberculosis was minimal and 
arrested.  His 100 percent rating was continued to February 
5, 1947.  A 50 percent rating was to be assigned from 
February 6, 1947 to August 5, 1951.  A 30 percent rating was 
to be assigned from August 6, 1951 to August 5, 1956.  A 
December 1948 rating decision continued the previous ratings 
and noted a noncompensable rating would be assigned effective 
August 5, 1956.  A December 1949 rating decision noted that 
the veteran's tuberculosis was shown to have become arrested 
on August 27, 1946.  His 50 percent rating was extended to 
August 26, 1953.  The 30 percent rating was to be effective 
from August 26, 1952 to August 26, 1957.  A noncompensable 
rating was to become effective August 27, 1957.

A February 1995 private x-ray report noted that the lung 
fields were clear and no distinct abnormalities were noted.  
A February 1996 private x-ray report noted there were some 
fibrocalcific densities throughout both lung fields.

The veteran filed a claim for an increased rating for 
residuals of pulmonary tuberculosis in July 1997.

The veteran testified before a hearing officer at a hearing 
held at the RO in June 1998.  He stated that his pulmonary 
tuberculosis was not active.  He did report shortness of 
breath.  He testified that he was not receiving any treatment 
for his pulmonary problems at that time.

A July 1998 VA examination report indicated that the veteran 
reported shortness of breath.  On examination, chest cage 
mobility was excellent.  The lungs were clear to auscultation 
and percussion.  The veteran did not cough during the 
examination.  The examiner noted that the veteran's pulmonary 
tuberculosis had been inactive since 1946, and that the 
maximum involvement was minimal.  A chest x-ray, taken in 
conjunction with the VA examination, noted that the lung 
fields were clear.  It was noted to be an unremarkable chest 
examination.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2000.  The 
veteran testified that he experienced shortness of breath.  
He also stated that he coughed up mucus every day or two.  In 
addition, the veteran reported that irritation of his 
bronchial tubes was prevalent.

A March 2001 private treatment note stated that the veteran 
had expiratory rhonchi that diminish with cough.  The veteran 
was diagnosed with acute bronchitis.

A February 2003 VA examination report noted that the veteran 
complained of a chronic cough that occasionally produced 
mucoid sputum.  The veteran reported that he wheezed at 
times.  The veteran did not complain of chills, fevers, night 
sweats or weight loss.  He stated he was short of breath when 
he walked one or two blocks on level ground, or when he went 
up a flight of stairs.  He did not complain of chest pain or 
hemoptysis.  The veteran reported that he was not taking 
medications for his lung condition on a routine basis.  On 
examination, the veteran did cough during the examination.  
He had some musical rhonchi and wheezes on both bases.  These 
were more pronounced on the left base and forced expiration 
triggers with paroxysmal cough.  The examiner noted that 
there has not been a recurrence of the veteran's tuberculosis 
since the 1950s, and that the maximum involvement was 
minimal.  The examiner also diagnosed the veteran with 
chronic bronchitis.  The chest x-ray taken in conjunction 
with the examination showed slight prominence of the cardiac 
silhouette that could be partly due to poorer inspiration.  
Minimal left basilar linear changes were noted.


III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 6723, minimal, inactive pulmonary 
tuberculosis, for which a rating was in effect on August 19, 
1968, is assigned a 100 percent evaluation for two years 
after the date of inactivity, following active pulmonary 
tuberculosis, which is clinically identified during active 
service, or subsequently.  Thereafter, for four years, or in 
any event, to six years after the inactivity, a 50 percent 
evaluation is provided.  A 30 percent evaluation is provided 
for five years, or to eleven years after the date of 
inactivity.  Following far-advanced lesions diagnosed at any 
time while the disease process was active, a minimum 30 
percent evaluation is warranted.  Following moderately-
advanced lesions provided there was continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc. a 
20 percent evaluation is warranted.  Otherwise, a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.97, 
Diagnostic Code 6723.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a compensable 
rating for residuals of pulmonary tuberculosis.  Initially, 
the Board observes that service connection for residuals of 
pulmonary tuberculosis was granted in an August 1946 rating 
decision.  Accordingly, the veteran is appropriately rated 
under Diagnostic Code 6723.  See 38 C.F.R. § 4.97.

The record shows that the veteran's tuberculosis has been 
inactive since August 1946.  The veteran's lesions were never 
described as far, or moderately, advanced. When recently 
described during clinical evaluation, it was noted that the 
maximum involvement of the veteran's tuberculosis was 
minimal.  The veteran has indicated in statements to the July 
1998 and February 2003 VA examiners, as well as in testimony 
at his hearings, that he is not currently receiving regular 
treatment for residuals of pulmonary tuberculosis.  The Board 
notes that the veteran complains of shortness of breath with 
exertion.  However, the clinical evidence fails to show that 
the veteran suffers from inactive pulmonary tuberculosis 
following moderately advanced lesions with continued 
disability, emphysema, dyspnea on exertion, or other 
impairment of health.  Absent findings of such an extent, a 
compensable evaluation for this disability is not warranted 
at this time.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's residuals of pulmonary 
tuberculosis alone have caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for residuals of 
pulmonary tuberculosis is denied.

REMAND

A February 1998 letter from the veteran's private physician, 
Dr. Coleman, stated that the veteran was evaluated for 
complaints of shortness of breath and dyspnea with exertion.  
The physician noted that the veteran had an obstructive 
defect.  The physician went on to state that he had "not 
found other causes for his obstructive defect."  He 
indicated his belief that the veteran's obstructive defect 
was related to the veteran's service-connected tuberculosis.  
The February 2001 remand instructed the RO to obtain copies 
of the veteran's private treatment records from his 
physician, particularly the lung testing and spirometry that 
confirmed an obstructive defect.

In addition, the February 2001 remand requested a VA 
examination of the veteran's respiratory system.  The 
examiner was asked to offer an opinion as to whether the 
veteran suffered from a chronic pulmonary disability, to 
include the claimed chronic bronchitis, and, if he did, the 
examiner was asked to offer an opinion as to whether it was 
at least as likely as not that said chronic pulmonary 
disability is secondary to the veteran's service-connected 
residuals of pulmonary tuberculosis.

A VA examination was conducted in February 2003.  The 
examiner diagnosed the veteran with chronic bronchitis.  He 
went on to state that he thought "this has been due to 
largely cigarette smoking.  He did quit smoking approximately 
17 years ago.  His pulmonary function studies previously show 
some component of an obstructive defect.  Certainly, 
pulmonary tuberculosis can cause destruction of lung tissue 
and in this way can contribute to the development of lung 
fibrosis of obstructive defects in the lung.  One would think 
that the tuberculosis to be a major contributor to his 
obstructive defect or bronchitis at this time.  (emphasis 
added)  It would have been a more extensive process certainly 
something beyond minimum involvement of the right apex.  I 
think that while the previously diagnosed pulmonary 
tuberculosis could contribute in some minor way to 
development of his lung anatomy leading to bronchitis.  It is 
much more likely than not that his chronic bronchitis at this 
time was associated with smoking cigarettes over a long 
period of time and not to the development of pulmonary 
tuberculosis."  (emphasis added)

VA regulations state that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2002).  
This regulation has been interpreted by the United States 
Court of Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  It is unclear from 
the February 2003 VA examination report whether any of the 
veteran's disability resulting from his diagnosis of chronic 
bronchitis may, in the view of the examiner, be attributed to 
the veteran's service-connected residuals of pulmonary 
tuberculosis.  The opinion, as typed, does not coherently 
express a viewpoint, or otherwise cogently respond to the 
presented question.  The Board must refrain from guessing or 
speculating in interpreting proffered medical opinions and/or 
viewpoints.

	(CONTINUED ON NEXT PAGE)




Accordingly, the claim is REMANDED for the following 
development:

1.  Send the claims folder to the VA 
physician who conducted the February 
2003 VA examination.  If he is 
unavailable, forward the claims folder 
to an appropriately qualified VA 
physician for review.  The examiner 
should review the veteran's claims 
folder, particularly the treatment 
records from Dr. Coleman and the 
February 2003 VA examination report.  
The examiner is asked to clarify the 
opinion noted in the February 2003 VA 
examination report.  Specifically, the 
examiner is asked to offer an opinion 
as to whether it is at least as likely 
as not that any clinically discernable 
element of the veteran's chronic 
bronchitis may be attributed to his 
service-connected residuals of 
pulmonary tuberculosis.

2.  If the decision with respect to 
the claim remains adverse to the 
veteran, he should be furnished with 
a supplemental statement of the case 
(SSOC) and afforded a reasonable 
period of time within which to 
respond.  The SSOC should include 
citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), and 3.159(a) (2002).


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

